Title: From Thomas Jefferson to James Innes, 2 March 1781
From: Jefferson, Thomas
To: Innes, James



Sir
Richmond March 2nd. 1781

After writing the inclosed I had further Conversation with the Baron who desires as your militia are not going over to the South Side of the River that you will have their Arms carried to General Muhlenburgs head Quarters where they will be wanting by the 6th instant, and that you will have measures taken to bring Arms from Gloucester for the Militia of the adjacent Counties who are called in to take the place of those now under your Command. As the French Squadron will restrain the Enemy within Elizabeth River there will probably be little to do on the North Side of James River. These Arrangements will take a very short Time, and I hope therefore they will not be the means of detaining [you] from the Assembly. I am, &c.

T. J.

